Citation Nr: 0946062	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-19 708A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an effective date earlier then March 14, 
2005 for the grant of service connection for bilateral 
hearing loss.  



REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
August 1947.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 2006 and October 2007 rating 
decisions.  

Of preliminary importance, the claim for service connection 
for tinnitus had been previously denied in a final decision 
dated in September 2005.  Although the RO adjudicated this 
service connection claim on the merits in the October 2007 
rating decision, the Board is required to determine whether 
new and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has recharacterized the issue as 
encompassed by those set forth on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In an unappealed rating decision, dated in September 
2005, the RO denied the Veteran's original claim of service 
connection for tinnitus; he was notified of the RO's 
determination, but did not timely appeal.  

3.  The evidence added to the record since the September 2005 
rating decision is new as it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for tinnitus.  

4.  The currently demonstrated tinnitus is shown as likely as 
not to be due to excessive  noise exposure that began during 
the Veteran's period of active duty.  

5.  After the filing of the original claim of service 
connection for hearing loss on April 15, 2003 and following 
the rating decision in August 2003 denying the claim., the 
Veteran is found to have submitted a statement that was the 
equivalent of a timely Notice of Disagreement (NOD) with 
respect to the August 2003 decision.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 
(2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
current disability manifested by tinnitus is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  An effective date of April 15, 2003, the date of the 
Veteran's original claim, is the earliest date assignable for 
the grant of service connection for a bilateral hearing loss 
under the law.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 
3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of the notice and duty to 
assist provisions of VCAA is not required.  


Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where a veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  


C.  Earlier Effective Dates

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

Following notification of an initial review and adverse 
determination by the RO, an NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2009).  

The Board notes that an NOD is a written communication 
expressing both dissatisfaction or disagreement with the RO's 
determination and a desire to contest the result.  

Although an NOD need not contain any special wording, its 
terms must be in language that can be reasonably construed as 
a disagreement the determination and as a desire for 
appellate review.  38 C.F.R. § 20.201.  As noted, an NOD must 
be filed within one year of the date the RO mails 
notification of its determination.  38 C.F.R. §§ 20.200 and 
20.302.  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  See Sears v. Principi, 
16 Vet. App. 244, 248 (2002) ("the Court thus holds that the 
effective date statute, 38 U.S.C.A. § 5110(a), is clear on 
its face with respect to granting an effective date for the 
award of VA periodic monthly benefits no earlier than the 
date that the claim for reopening was filed.")  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  

Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  38 C.F.R. § 3.157(b)(1).  

For all other reports, including reports from private 
physicians, laymen, and state and other institutions, the 
date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  

In Sears v. Principi, supra, the Court found that 38 C.F.R. § 
3.157 applied to a defined group of claims, specifically 
those claims for disability compensation for which a report 
of medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
"where service connection has already been established."  Id. 
at 248-49.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Merely seeking treatment does not establish a claim, 
to include an informal claim, for service connection.  

Once a decision that establishes an effective date becomes 
final, the only way that such a decision can be revised is if 
it contains clear and unmistakable error (CUE).  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  


D.  Standard of Review

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

A.  New and Material Evidence

As noted, in a final rating decision dated in September 2005, 
the RO denied service connection for tinnitus.  

In a statement received in May 2007, the Veteran requested 
that his claim of service connection for tinnitus be 
reopened.  

The evidence added to the record since the September 2005 RO 
rating decision includes a VA audiology examination report, 
dated in June 2007, and a private physician statement, dated 
in July 2007.  In addition to new medical treatment records, 
the new evidence includes statements in support of the claim 
from the Veteran.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the September 2005 rating 
decision regarding the Veteran's service connection provides 
a more complete picture of the circumstances surrounding the 
origin of the Veteran's tinnitus.  See Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and 
material.  

Specifically, the VA examination including current findings 
of tinnitus, the private physician statement including a 
current diagnosis of tinnitus and a nexus opinion supporting 
the Veteran's claim, and the Veteran's and his 
representative's statements are new, in that they are 
evidence that has not been considered by the RO.  

They are also material, in that they relate to an 
unestablished fact necessary to establish the claim.  
Therefore, this evidence is new and material, and the claim 
is deemed reopened.  


B.  Service Connection

The Veteran contends that he currently suffers from bilateral 
tinnitus as the result of exposure to loud noise levels while 
using weaponry in service.  

In extending the benefit of the doubt to the Veteran, 
described in greater detail hereinbelow, and given the 
circumstances of this case, the Board finds that service 
connection for bilateral tinnitus is warranted.  

The service treatment records are negative for any complaints 
of, or diagnosis of tinnitus; however, service personnel 
records indicate that the Veteran's military occupational 
specialty (MOS) was as rifleman and gas and oil man, and 
confirm that he served overseas.  

Significantly, VA treatment records, dated from June 2003 to 
November 2004, repeatedly show no tinnitus noted on review of 
systems.  However, the Board notes that the Veteran is 
competent to testify as to observable symptoms such as 
ringing in his ears, and tinnitus is the type of is the type 
of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  The 
question, however, is whether the Veteran's assertions are 
considered credible.  

A VA audiology examination, dated in August 2005, includes a 
reported history of in-service exposure to loud noise levels, 
to include 30 and 50 caliber machine guns, M1 rifles and 
other weaponry.  

The Veteran stated that he currently experienced bilateral 
tinnitus that was present over many years, occurs once a day, 
and had a "humming" pitch.  However, the examiner opined 
that it was less likely than not that the tinnitus began 
during the Veteran's military service.  

A VA audiology examination, dated in June 2007, reflects 
findings of current tinnitus that reportedly began in 1990 
and sounds like a "humming."  Notably, the examiner failed 
to provide a nexus opinion, or to address the nature and 
likely etiology of the diagnosed tinnitus.  

Most recently, the statement of a private ear, nose and 
throat (ENT) specialist, dated in July 2007, reveals findings 
of severe tinnitus since the Veteran's infantry service in 
World War II, where he was exposed to small arms fire and 
artillery fire.  

The physician noted that the Veteran's tinnitus in both ears 
had continued to worsen with time and now prevented him from 
sleeping.  The physician indicated that because of the 
debilitating nature of the tinnitus, a trial of Zyrtex 10mg 
at bedtime was prescribed for one week with no results.  
Importantly, the physician opined that the Veteran's military 
service and associated noise trauma are directly causative of 
his severe tinnitus.  

Ultimately, the Board finds the July 2007 private ENT 
specialist's opinion constitutes probative and dispositive 
evidence on the question of medical relationship between the 
Veteran's current bilateral tinnitus and noise exposure 
during his service, inasmuch as the opinion clearly was based 
upon both examination of the Veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470- 471 (1993).  

The Veteran was granted service connection for bilateral 
hearing loss in September 2005, based on the August 2005 VA 
audiology examination, which attributed the hearing 
disability to significant in-service noise exposure.  

Although the August 2005 examiner opined that the Veteran's 
tinnitus was unrelated to this same noise exposure, no 
rationale to support this determination was provided.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Hence, the Board 
finds the July 2007 private report to be persuasive evidence 
of a nexus.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Therefore, it is the Board's determination that the 
evidence is in a state of relative equipoise in showing that 
the Veteran currently has bilateral tinnitus that as likely 
as not is due to noise exposure during his service.  

Consequently, by extending the benefit of the doubt to the 
Veteran, service connection for tinnitus is warranted.  See 
38 C.F.R. §§ 3.102, 3.303(d); Gilbert, supra.  


C.  Earlier Effective Dates

By way of procedural background, the Veteran filed his claim 
of service connection for bilateral hearing loss, on April 
15, 2003, which was denied by a VA RO rating decision, in 
August 2003.  In March 2005, he filed a request to reopen the 
claim, which was subsequently granted in an RO rating 
decision, effective on March 14, 2005.  

In this case, the RO assigned March 14, 2005, the date the 
Veteran submitted his request to reopen his claim, as the 
effective date for service connection for bilateral hearing 
loss.  The Veteran seeks April 15, 2003, the date of the 
initial claim for service connection, as the effective date.  

Of preliminary importance, the Board finds that the Veteran 
expressed timely disagreement with the effective date 
assigned in the September 2005 rating decision via an NOD, 
received in September 2005.  Hence, in this instance, there 
is no need to consider this case in the context of a claim 
for CUE.  

The record reflects that after the August 2003 decision was 
issued, a VA Form 21-4138, Statement in Support of Claim, was 
received in September 2003, reflecting a request for copies 
of the Veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension and his informal claim, received in 
April 2003 and June 2003.  

The September 2003 letter from the Veteran VA raises the 
question of whether this statement can be reasonable 
construed as an NOD with the August 2003 rating decision.  

Given the content of the statement, requesting that his 
original claim be forwarded to the Veteran, and the date that 
it was received by the RO, the Board construes this 
correspondence as a timely NOD with the August 2003 RO 
determination.  See 38 C.F.R. §§ 20.201, 20.302 (2009); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

It is pertinent to note that Congress has created the 
Veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
VA has a duty to fully and sympathetically develop a 
claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  

Given that the equivalent of a timely NOD was filed with the 
August 2003 rating decision, finality did not attach to that 
determination, see 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2009), there is no procedural bar for the granting 
of service connection for a bilateral hearing loss from the 
date of the receipt of the Veteran's original claim on April 
15, 2003.  

Hence, an earlier effective date of April 15, 2003 is 
assigned for his service-connected hearing disorder.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for tinnitus; the appeal to this 
extent is allowed.  

Service connection for tinnitus is granted.  

An earlier effective date of April 15, 2003 for the grant of 
service connection for bilateral hearing loss is assigned, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


